Case: 15-14898     Date Filed: 09/19/2016   Page: 1 of 4


                                                                 [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 15-14898
                                Non-Argument Calendar
                              ________________________

                         D.C. Docket No. 1:95-cr-00314-JAL-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

versus

RAUL E. ISRAEL,

                                                                Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                  (September 19, 2016)

Before HULL, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:

         Raul Israel, proceeding pro se, appeals from the district court’s denial of his
              Case: 15-14898     Date Filed: 09/19/2016   Page: 2 of 4


18 U.S.C. § 3582(c)(2) motion to reduce his sentences based on Amendment 782

to the Sentencing Guidelines. Israel was sentenced to 500 months’ imprisonment

for conspiracy to import cocaine into the United States and conspiracy to commit

money laundering. Israel argues that Amendment 782 reduces his total sentence.

      We review de novo the district court’s legal conclusions about the scope of

its authority under § 3582(c)(2). United States v. Lawson, 686 F.3d 1317, 1319

(11th Cir. 2012). We liberally construe pro se pleadings. Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). The defendant, as the movant, bears

the burden of establishing that a retroactive amendment actually lowers his

guideline range. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

However, § 3582(c)(2) does not grant the court jurisdiction to consider extraneous

resentencing issues, including collateral attacks on a sentence. United States v.

Bravo, 203 F.3d 778, 782 (11th Cir. 2000).

      Ordinarily, a district court may not modify a defendant’s term of

imprisonment once it has been imposed. 18 U.S.C. § 3582(c). However, a district

court may reduce a defendant’s sentence if the term of imprisonment was “based

on a sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). For a defendant to be eligible for such a

reduction based on a subsequent amendment to the Sentencing Guidelines, the

relevant amendment must be listed in U.S.S.G. § 1B1.10(d). U.S.S.G.


                                          2
              Case: 15-14898     Date Filed: 09/19/2016   Page: 3 of 4


§ 1B1.10(a)(1). Because Amendment 782 is one of the listed amendments that

applies retroactively, it may serve as the basis for a § 3582(c)(2) motion to reduce

sentence. U.S.S.G. §§ 1B1.10(a)(1), (d). Amendment 782 revises the drug

quantity tables in U.S.S.G. § 2D1.1, resulting in a two-level reduction to the base

offense level applicable to most drug offenses. See U.S.S.G. App. C, Amend. 782

(2014). For defendants who possessed over 450 kilograms of cocaine, however,

the base offense level remained 38. Compare U.S.S.G. § 2D1.1(c) (1995) to

U.S.S.G. § 2D1.1(c) (2014).

      Nonetheless, the grounds upon which a district court may reduce a

defendant’s sentence pursuant to § 3582(c)(2) are narrow. United States v. Berry,

701 F.3d 374, 376 (11th Cir. 2012). A district court may not reduce a defendant’s

term of imprisonment unless a reduction is consistent with applicable policy

statements issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). A

reduction is inconsistent with the Guidelines’ policy statement if the amendment

does not have the effect of lowering the defendant’s “applicable guideline range.”

U.S.S.G. § 1B1.10(a)(2)(B). Thus, “[w]here a retroactively applicable guideline

amendment reduces a defendant’s base offense level, but does not alter the

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” Hamilton, 715 F.3d at 337.




                                          3
              Case: 15-14898     Date Filed: 09/19/2016      Page: 4 of 4


      The district court did not err in denying Israel’s § 3582(c)(2) motion because

Amendment 782 does not lower his guideline range. Retroactively applying

Amendment 782 would not decrease Israel’s base offense level under U.S.S.G.

§ 2D1.1(c) because he was held responsible for 10,000 kilograms of cocaine,

which still retains a base offense level of 38. U.S.S.G. § 2D1.1(c). Accordingly,

Amendment 782 does not authorize a reduction in Israel’s sentences. See

Hamilton, 715 F.3d at 337. Furthermore, to the extent that Israel challenges his

sentences based on the district court’s error, such a claim is an extraneous

resentencing issue which cannot be addressed in a § 3582(c)(2) proceeding.

Bravo, 203 F.3d at 82. Thus, the district court was not authorized to reduce

Israel’s total sentence under § 3582(c)(2), and we affirm.

      AFFIRMED.




                                          4